EXHIBIT 10.2

 

 

CONTRIBUTION, DISTRIBUTION, AND ASSUMPTION

AGREEMENT

by and among

DOMINION ENERGY QUESTAR CORPORATION

DOMINION ENERGY GAS HOLDINGS, LLC

DOMINION ENERGY GAS DISTRIBUTION, LLC

 

 

Dated November 5, 2019

 

 

 



--------------------------------------------------------------------------------

CONTRIBUTION, DISTRIBUTION AND ASSUMPTION AGREEMENT

This Contribution, Distribution and Assumption Agreement (this “Agreement”),
dated November 5, 2019 (the “Effective Time”), is by and among Dominion Energy
Questar Corporation, a Utah corporation (“DEQ”), and Dominion Energy Gas
Holdings, LLC, a Virginia limited liability company (“DEGH”), and Dominion
Energy Gas Distribution, LLC (“DEGD”). The above-named entities are sometimes
referred to in this Agreement individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, each of the Parties is a wholly owned subsidiary of Dominion Energy,
Inc., a Virginia corporation (“DEI”);

WHEREAS, the Parties desire to effect a series of transactions in connection
with an internal reorganization;

WHEREAS, the stockholders, members or partners of the Parties have taken all
corporate, limited liability company or partnership action, as the case may be,
required to approve the transactions contemplated by this Agreement;

WHEREAS; DEI, DEQ and DEGH have previously entered into that certain
Contribution, Distribution, and Assumption Agreement, dated November 5, 2019
(the “Phase 3 Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I

TRANSFERS, CONTRIBUTIONS, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

Subject to Section 3.1 of this Agreement, the following shall be completed at
the Effective Time in the sequence set forth below:

Section 1.1    Distribution of Interests in EOG. DEGH shall distribute all of
its shares of the East Ohio Gas Company, an Ohio corporation (“EOG”), to DEQ,
for its own use, forever, and DEQ shall accept such distribution.

Section 1.2    Contribution of Interests in EOG. Immediately after the preceding
distribution in Section 1.1 hereof, DEQ shall contribute all of its shares of
EOG to DEGD, for its own use, forever, and DEGD shall accept such distribution.

ARTICLE II

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or

 

1



--------------------------------------------------------------------------------

appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (c) more fully and
effectively to carry out the purposes and intent of this Agreement.

ARTICLE III

EFFECTIVE TIME

Section 3.1    Order of Completion of Transactions. The transactions provided
for in Article I of this Agreement shall be completed immediately following the
Effective Time in the order set forth therein; provided, that in no event shall
the Effective Time be deemed to have occurred prior to the consummation of the
transactions contemplated by the Phase 3 Agreement.

Section 3.2    Effective Time. Notwithstanding anything contained in this
Agreement to the contrary, none of the provisions herein shall be operative or
have any effect until the Effective Time, at which time all such provisions
shall be effective and operative in accordance with Section 3.1 without further
action by any Party.

ARTICLE IV

MISCELLANEOUS

Section 4.1    Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that could
reasonably fall within the broadest possible scope of such general statement,
term or matter.

Section 4.2    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 4.3    No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies, and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

Section 4.4    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all Parties had signed the same
document. All counterparts shall be construed together and shall constitute one
and the same instrument.

Section 4.5    Applicable Law; Forum, Venue and Jurisdiction.

(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.

(b)    Each of the Parties:

(i)    irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
the Court of Chancery of the State of Delaware;

(ii)    irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware in connection with any such claim, suit,
action or proceeding;

(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery of the State of Delaware may be appealed,
(B) such claim, suit, action or proceeding is brought in an inconvenient forum,
or (C) the venue of such claim, suit, action or proceeding is improper;

(iv)    expressly waives any requirement for the posting of a bond by a Party
bringing such claim, suit, action or proceeding; and

(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such Party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

Section 4.6    Severability. If any of the provisions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 4.7    Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement. Notwithstanding anything in the
foregoing to the contrary, any amendment executed by the

 

3



--------------------------------------------------------------------------------

Partnership or any of its subsidiaries shall not be effective unless and until
the execution of such amendment has been approved by the conflicts committee of
the General Partner’s board of directors.

Section 4.8    Integration. THIS AGREEMENT AND THE INSTRUMENTS REFERENCED HEREIN
SUPERSEDE ALL PREVIOUS UNDERSTANDINGS OR AGREEMENTS AMONG THE PARTIES, WHETHER
ORAL OR WRITTEN, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND SUCH
INSTRUMENTS. THIS AGREEMENT AND SUCH INSTRUMENTS CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
UNDERSTANDING, REPRESENTATION, PROMISE OR AGREEMENT, WHETHER ORAL OR WRITTEN, IS
INTENDED TO BE OR SHALL BE INCLUDED IN OR FORM PART OF THIS AGREEMENT UNLESS IT
IS CONTAINED IN A WRITTEN AMENDMENT HERETO EXECUTED BY THE PARTIES HERETO AFTER
THE DATE OF THIS AGREEMENT.

Section 4.9    Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

DOMINION ENERGY QUESTAR CORPORATION By:  

/s/ Diane Leopold

Name:   Diane Leopold Title:   President

DOMINION ENERGY GAS HOLDINGS, LLC

By:

 

Dominion Energy Questar Corporation,

 

its Sole Member

  By:  

/s/ Diane Leopold

  Name:   Diane Leopold   Title:   President

DOMINION ENERGY GAS DISTRIBUTION, LLC

By:

 

Dominion Energy Questar Corporation,

 

its Sole Member

  By:  

/s/ Diane Leopold

  Name:   Diane Leopold   Title:   President